Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                     May 27, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   James Garfield Broadnax
              v. Texas
              No. 14-9964
              (Your No. WR-81,573-01)


Dear Clerk:


      The petition for a writ of certiorari in the above entitled case was filed on May
21, 2015 and placed on the docket May 27, 2015 as No. 14-9964.




                                        Sincerely,

                                        Scott S. Harris, Clerk




                                              C. Travers
                                          tse Analyst




                                                                   RECEIVED IN
                                                             COURT OF'CRIMINAL APPEALS

                                                                    JUN 02 2015


                                                               Abel Acosta, Clerk